Title: To Thomas Jefferson from Charles Carter, 25 November 1793
From: Carter, Charles
To: Jefferson, Thomas



Dr Sr
Fredbg 25 Novr 93

By the Death of Doctr. Hutchison my Son Charles, is thrown out of the line of his Medical pursuit, having paid 100 Guineas as a Fee, which being lost he is unable to get in to any other Family. He proposes to go into some line, that at the same time, will not only support him, but enable him to attend the Lectures and receive private instruction. He is I hope qualified to fill any Clerks place, with propriety. Mr. Bernard Webb can inform you of his abilities. I shall esteem it great favor, if you can recommend him, to some person who may be in want, of such a young Man. As he depends intirely on his own industry for support your patronage will be a means, of advancing him, and will be greatfully acknoleged as favor conferd on Dr. Sr Yr Affe Friend & very Hb St

Chs Carter

